Citation Nr: 1027380	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) [for the period prior to March 2009, when 
the Veteran was awarded a 100 percent schedular evaluation].


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Offices (RO).  
Nevertheless, the Veteran's service connection claim for PTSD was 
originally denied in a December 2005 rating action by the 
Roanoke, Virginia RO and though a timely notice of disagreement 
(NOD) was filed, no statement of the case (SOC) was issued.  
Instead, as the Veteran relocated to Georgia, the Atlanta RO 
included this claim in the rating action presently on appeal, and 
the matter was subsequently perfected for appeal.  

The Board has recharacterized the Veteran's service connection 
claim for PTSD, as reflected on the title page, in light of 
Clemons v. Shinseki, 23Vet. App. 1 (2009).  With respect to the 
TDIU claim, the Veteran was awarded a 100 percent schedular 
evaluation, effective from March 2009.  That issue has been re-
characterized to reflect this fact.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
an acquired psychiatric disorder, to include PTSD, which he 
attributes to various incidents that occurred between 1967 and 
1968 and 1970 to 1971, while serving in the Republic of Vietnam.  

In this regard, the record shows the Veteran served in Vietnam 
with the following units at the following times.

573d Supply and Service Company
243d Field Service Company                              July 
1967-May 1968
385th Quartermaster Company 


243d Field Service Company                              May 1968-
September 1968

304th CS Supply and Service Company              August 1970-
November 1970

HQ Detachment USA Support Command (QN) November 1970-August 1971

The Veteran has contended that the bases at which he was assigned 
between 1967 and 1968, and between 1970 and 1971, came under 
attack and with numerous firefights.  After these attacks, the 
Veteran conveys an account of performing tasks associated with 
grave registration, and in a March 2009 statement, a fellow 
service member provided a similar account of enemy attack and the 
Veteran's grave registration duties, specifically placing one 
such event in Pleiku, Vietnam in approximately August 1967.  
Further efforts at corroborating these events should be 
undertaken as described below.  

Additionally, during the pendency of the Veteran's appeal, VA 
revised 38 C.F.R. § 3.304(f), concerning the adjudication of 
service connection claims for PTSD.  See 75 Fed. Reg. 39843-39852 
(July 13, 2010).  As the regulation is applicable to pending 
appeals, it should be given consideration.  

As information from this development may assist the Veteran 
substantiate his TDIU claim, that matter is considered 
inextricably intertwined with the remanded claim. Consequently, 
the Board must defer adjudication of this claim, pending 
completion of the remand instructions.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and request the Operations and 
Lessons Learned Reports, or similar 
reports, as would show whether the units 
noted below were subject to, or in the 
vicinity of, mortar/other forms of attack 
and/or whose personnel served in convoys 
that were attacked during the specified 
periods.  
   
   573d Supply and Service Company
    243d Field Service Company    
    385th Quartermaster Company 
    July 1967-May 1968 
    
      243d Field Service Company 
         May 1968-September 1968

      304th CS Supply and Service Company              
         August 1970-November 1970

      HQ Detachment USA Support Command (QN) 
      November 1970-August 1971

2.	Upon completion of the aforementioned 
development efforts, the RO/AMC should 
identify any stressors considered 
corroborated, and if the claim may not at 
that time be granted, arrange for the 
Veteran to be examined to determine the 
etiology of any currently diagnosed 
acquired psychiatric disorder, to include 
PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  If PTSD is diagnosed, the 
examiner should specifically indicate if 
the Veteran's claimed stressors adequately 
support, and are related to, this 
diagnosis.  As to any other psychiatric 
diagnosis as may be made, the examiner 
should indicate whether it had its onset 
in service.  A full rationale should be 
provided for any conclusions reached, and 
if the examiner finds the Veteran has 
psychiatric disability linked to service, 
the examiner should comment on the extent 
to which any such psychiatric disorder 
impacted the Veteran's employability for 
the period prior to March 2009.  

3.	The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted, to include 
the claim for TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran, and his representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


